                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MOONBEAM CAPITAL
INVESTMENTS, LLC, and
TRAVELERS INDEMNITY                           Case No. 2:18-cv-12606
COMPANY,                                      District Judge Gershwin A. Drain
                                              Magistrate Judge Anthony P. Patti
                Plaintiffs,

v.

INTEGRATED
CONSTRUCTION SOLUTIONS,
INC.,

           Defendant.
_________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
 PLAINTIFFS’ MOTION TO EXCLUDE THE OPINION AND EVIDENCE
    OF DEFENDANT’S EXPERT GEORGE WHARTON (ECF No. 53)

     I.     Introduction

          On August 21, 2018, Plaintiffs Moonbeam Capital Investments, LLC and

The Travelers Indemnity Company (together, “Plaintiffs”) filed the instant

negligence and contractual indemnity claims against Defendant Integrated

Construction Solutions, Inc. (“Defendant”). (ECF No. 1.) Plaintiffs purport that

severe water damage resulted from Defendant’s negligent actions in installing a

mirror at the Farmington Hills Radisson Hotel. ( ECF No. 1, PageID.5-7.)
         Presently before the Court is Plaintiffs’ motion to exclude the opinion and

demonstrative evidence of Defendant’s expert George Wharton, filed on October

24, 2019. (ECF No. 53.) Defendant filed a response on November 7, 2019. (ECF

No. 54.) Plaintiffs filed their reply on November 14, 2019. (ECF No. 57.) The

parties filed a joint list of unresolved issues on December 9, 2019. (ECF No. 72.)

A hearing was held on January 18, 2020, at the conclusion of which the Court took

the matter under advisement. For the reasons that follow, the Court will GRANT

IN PART and DENY IN PART Plaintiffs’ Motion. (ECF No. 53.)

   II.      Factual Background

            A. Underlying events

                      1. The incident

         As the Court previously summarized (see ECF No. 82, PageID.4485-4486),

Plaintiffs’ claims stem from an accident at the Radisson Hotel on February 16,

2017. (ECF No. 1, PageID.3.) On that date, a mirror in the bathroom of Room

239 fell and landed on a capped water line. (ECF No. 66, PageID.3836.) This

accident allegedly caused “severe water damage throughout the hotel,” including

personal property and business income losses. (ECF No. 1, PageID.4.)

         Prior to the accident, Plaintiff Moonbeam Capital Investments, LLC—the

hotel owner—undertook a remodeling project and therefore hired Defendant to

perform construction services, including renovating bathrooms. (ECF No. 1,

                                            2
PageID.3.) The project required that certain mirrors be removed and then put back

in place once the bathrooms were appropriately remodeled. (ECF No. 60,

PageID.3200.) Plaintiffs allege that Defendant was negligent in using a damaged

cleat to install the mirror in question; failing to properly seat the mirror on the

cleat; failing to allow adequate clearance between the lighting fixtures and the

mirror; and failing to properly inspect the work performed to ensure that the mirror

was properly seated to prevent it from falling over the exposed water line, amongst

other things. (ECF No. 1, PageID.5–7.)

                    2. Defendant’s immediate post-incident investigation

      As the Court has previously recounted:

            Pete Hanewich, Defendant’s president, inspected the wall cleat
      in Room 239’s bathroom on the morning of loss. ECF No. 42,
      PageID.1129. He noted that the cleat was “perfectly intact” and that
      there was “no damage to the cleat on the mirror.” ECF No. 42-4,
      PageID.1187. Mr. Hanewich later saw the mirror in hotel manager
      Mr. Gary Sabbagh’s office. ECF No. 42, PageID.1130. On the
      afternoon of the alleged accident, the mirror was purportedly moved
      to Mr. Sabbagh’s office. Id.; ECF No. 47, PageID.1502.

             Defendant’s insurer Amerisure hired an independent adjuster,
      John Burke, to inspect and photograph Room 239 and the mirror.
      ECF No. 47, PageID.1502. Mr. Burke testified that he inspected a
      mirror; measured the cleats; and measured a mirror in Mr. Sabbagh’s
      office on the day of the alleged accident. ECF No. 70-3,
      PageID.3961–62. He also took multiple photos of Room 239 and its
      bathroom. See ECF No. 70-4 (photo sheet indicates that the photos
      were taken on February 17, 2017). In his deposition, Mr. Burke
      indicated that he went into Room 239’s bathroom before preparing his
      report on the cleat system. ECF No. 70-3, PageID.3962.

                                           3
             Defendant also retained investigator Paul Izzo. ECF No. 100,
      PageID.5404. Mr. Izzo inspected Room 239, the mirror, and the
      cleats on February 28, 2017. ECF No. 100, PageID.5404. He denoted
      that the cleats showed “no evidence of damage or distress.” ECF No.
      70-5, PageID.4014. After the completion of these inspections, as well
      as Plaintiff Travelers’ inspection, the mirror was moved to an
      evidence storage unit in Connecticut. ECF No. 100, PageID.5404; see
      also ECF No. 70-7.

(ECF No. 103, PageID.5440-5441.)

             B. Timeline of key events in the litigation

      The Court takes note of the following events that occurred during the

course of the lawsuit pertinent to this motion:

      ●     November 7, 2018: Scheduling order issued, setting expert
      disclosure and rebuttal deadlines of May 27, 2019, and June 27, 2019,
      with all discovery to close on August 2, 2019 (ECF No. 12.)

      ●     February 27, 2019: Order denying Defendant’s motion to
      compel production of the mirror and cleat at the loss location (ECF
      No. 25.)

      ●      May 24-28, 2019: Expert reports were exchanged by both sides

      ●      June 25, 2019: Defense expert (George Wharton) rebuttal report
      issued

      ●      June 26, 2019: Court overrules objections to order denying
      Defendant’s motion to compel production of the mirror and cleat at
      the loss location (ECF No. 41.)

      ●      August 2, 2019: Discovery deadline

      ●     September 17, 2019: Plaintiffs’ expert (Brian Tognetti)
      deposed (timing by mutual agreement)



                                          4
      ●     September 20, 2019: Defendant’s expert (Wharton) deposed
      (timing by mutual agreement) and model/exemplar/mockup is first
      produced during his deposition (manufactured the evening before)

         C. The expert reports

                   1. Tognetti (Plaintiffs)

      As described in the Court’s order of December 30, 2019, Plaintiffs retained

Brian Tognetti “to conduct an inspection and render professional opinions on the

cause of the water damage in the instant matter. Tognetti is a licensed architect,

who hold a master’s degree in that discipline. (ECF No. 53-13, PageID.2251.) He

prepared an Expert Report on May 28, 2019.” (ECF No. 82, PageID.4486)

(internal citations omitted). Without again recounting all of the investigation

undertaken by Tognetti, the Court reiterates its summary of his opinions:

             Mr. Tognetti’s Expert Report included four statements of
      opinion as well as eight photographs demonstrating his assessment
      and a hand drawn diagram. See id. at PageID.2261–69. Mr. Tognetti
      opined that the evidence he observed indicates the fallen mirror’s
      sudden striking of the water line caused the rupture and subsequent
      damage. Id. at PageID.2261. Further, he explained that it was
      “physically impossible” for the mirror’s cleat system to have been
      properly installed. Id. He asserted that Defendant’s installation was
      not in compliance with the minimum requirements of the 2015
      MRCEB. Id. Finally, Mr. Tognetti concluded that the “unstable
      mirror condition created by [Defendant] was susceptible to
      detachment or dislodgement from vibration induced movement to the
      wall assembly . . . .” Id.

(ECF No. 82, PageID.4487).

                   2. Wharton (Defendant)

                                          5
      Defendant retained George Wharton, P.E., a senior mechanical engineer with

a long list of professional societies and education, as its expert. (See Curriculum

Vitae, ECF No. 53-16, PageID.2279.) He issued an initial report and a rebuttal

report.

                          a. Initial report of May 24, 2019

      As explained in his initial report, the stated purpose of his investigation “was

to determine the cause of the water intrusion.” (ECF No. 53-16, PageId.2273.)

Early on, he notes that he “has not been provided the opportunity to inspect the

subject hotel room or the mirror that was reportedly found sitting on the water line

and drain connections.” (ECF No. 53-16, PageID.2273.) Just before summarizing

his opinions, he states that, “Reconstruction of this accident and determination of

causation and responsibility are premature without the opportunity to examine the

mirror that was reportedly recovered and inspect the subject hotel room and without

the benefit of deposition testimony.” (ECF No. 53-16, PageID.2276.)               His

“Summary of Opinion” states:

      The following opinions are stated within a reasonable degree of
      engineering certainty.

      1.   The information provided to date has provided conflicting
           information about the condition of the bathroom and especially the
           mirror when the water leak was discovered.

     2.    Review of the witness testimony and examination of the mirror and
           of the subject bathroom will be required to attempt to resolve the

                                          6
          conflicting information, to recreate the incident and to determine the
          cause of this loss.

(ECF No. 53-16, PageID.2276.)

                          b. Rebuttal report of June 25, 2019

      Wharton’s rebuttal report, issued after reviewing Plaintiffs’ expert report,

again protested that he “still ha[d] not been provided the opportunity to inspect

the subject hotel room or the mirror that was reportedly found sitting on the water

line and drain connections.” (ECF No. 53-16, PageID.2283.) The Court makes

the following observations pertinent to Wharton’s report. First, he acknowledges

that, “Mr. Tognetti provided a hypothesis for the cause of the fallen mirror based

on his review of the photographs and his inspection of the current condition of the

bathroom in Room 239 and other exemplar rooms. Mr. Tognetti had not

inspected the mirror currently stored at the Travelers Lab.” (ECF No. 53-16,

PageID.2286 (emphasis added).) Second, he notes that, “Mr. Tognetti calculated

an overlap of ¼ inch between the ends of the cleats and observed that the overlap

needed to be ‘overcome’ to install the mirror.” (ECF No. 53-16, PageID.2286.)

Third, he states that, “Mr. Tognetti did not describe how the overlap between the

ends of the cleats could have been overcome to install the mirror. Mr. Tognetti's

hypothesis is based on his assumption that the light fixture was installed before

the mirror, which is contradicted by the testimony of Mr. Wilson, who installed

the mirror.” (ECF No. 53-16, PageID.2286.) Then, notwithstanding the Court’s
                                          7
previous rejection of his request (ECF No. 25) and the causation opinions already

rendered by Plaintiffs’ expert, he insists that, “Forensic reconstruction of this

accident and determination of causation and responsibility still requires that the

mirror and cleats stored at the Travelers Lab be returned to Room 239 and that the

specific spatial relationships of the light fixture, the mirror and the cleats be

carefully examined and measured.” (ECF No. 53-16, PageID.2286.) His

“Summary of Opinion” states:


            The following additional opinions are stated within a reasonable
      degree of engineering certainty.
             1.     There is still no explanation for the sudden appearance of
      furniture in Room 239 on the morning when the piping leak was discovered.
            2.    There is still no explanation for the vanity seen outside Room
      239 on the morning when the piping leak was discovered.
            3.      Checking Mr. Tognetti's hypothesis for the mechanism of the
      mirror falling on the piping will require a careful inspection of the subject
      mirror and cleats, and the current conditions in Room 239.
(ECF 53-16, PageID.2287.)
             D. The expert depositions

                     1. Tognetti is deposed (September 17, 2019)

                           a. “Impossibility”

      In its present motion, Defendant makes much of Tognetti having supposedly

revealed a “new” opinion regarding the impossibility of the mirror being installed

before the light fixture and of the fact that Tognetti took measurements of the


                                            8
actual mirror at Traveler’s Lab in Connecticut in the interval between his report

and deposition. Actually, the transcript reveals that Tognetti was extremely

cautious about emphatically concluding that a sequence in which the mirror was

installed before the light fixture is not possible. Instead, he indicated that such a

scenario “would be contrary to what I am concluding from the physical evidence

relative to the sequence of events.” (ECF No. 54-21, PageID.2638.) When pressed

to say that it would be “impossible,” he again clarified, “It would make that

scenario much more unlikely, but I’m hesitant to say it’s wrong because you could

still hypothetically have someone install the mirror improperly so it’s not nested

and seated and then sequentially install the light fixture, somehow getting the

screws in, and the end result is essentially the same thing that occurred in the

opposite sequence, a mirror that’s not properly installed.” (ECF No. 54-21,

PageID.2638 (emphases added.)) In fact, while testifying that “I highly doubt”

there would be enough room to mount the mirror after the light fixture had been

installed, he was pressed further by defense counsel and gave the following

testimony, in pertinent part:

      Q: So you’re saying it’s impossible or not?

      A: I don’t know a way to do that.

                           * * *

      Q: Are you saying that a tradesman couldn’t do that?

                                           9
       A: I don’t believe a tradesman could place this screw that I saw with
       the size head that it had in that dimension, that criteria, install the
       screw. I believe that’s physically impossible.

(ECF 54-21, PageID.2639 (emphases added).)

                            b. Mirror inspection in Connecticut

       Tognetti inspected the mirror at the Traveler’s Lab on July 10, 2019. He

took some notes and photographs while there. (Tognetti Dep. Trans., ECF No. 54-

21, p. 10, PageID.2624.) Based upon marks appearing on the top of the mirror in

photographs, as confirmed during this inspection, he opined that “there's a

reasonable degree of certainty that the indentations, the markings, the gouges on

the top of the frame, as observed by me in the laboratory in Connecticut, were

caused by screws being present in the bottom of the light fixture and the light

fixture itself, the corner of the light fixture that existed at the time of the loss.”

(Tognetti Dep Trans., No. 54-21, p. 114, PageID.2650.) Tognetti clarified that

while Burke’s photographs showed the actual screws still present, his own later

inspection and photos showed only the markings left by the screws. (Tognetti Dep.

Trans., No. 54-21, p. 113, PageID.2649.) Significantly, the deposition transcript

contains the following exchange:

       Q. Did anything that you did in Connecticut or from the expert reports
       you reviewed from the defendants change any of your opinions?

       A. No.

(Tognetti Dep. Trans., ECF No. 54-21, p.10, PageID.2624.)
                                            10
                     2. Wharton is deposed and produces a mockup

                          a. Questions about his prior reports

      Wharton was deposed three days later, on September 20, 2019. He was

initially asked about his written opinions, and confirmed that, although he was to

“recreate the incident and…determine the cause of this loss” as well as attempt to

“resolve the conflicting information[,]” he gave no opinion with regard to

causation, but instead merely gave a recommendation of what he believes is

necessary to render an opinion. (Wharton Dep. Trans. at 9, ECF 53-17,

PageID.2303 (emphasis added).)

                          b. Wharton’s mockup

      During the course of his deposition, Wharton for the first time revealed that

although he had not “[c]heck[ed] Mr. Tognetti’s hypothesis for the mechanism of

the mirror falling on the piping[,]” he had “done some testing to look at Mr.

Tognetti’s hypothesis.” (Wharton Dep. Trans., ECF No. 53-17, p. 16,

PageID.2310.) “I tried to create a – the same geometry with a cleat and a mirror

and a light to see, for example, his conclusion that you couldn’t put the screws in if

the mirror was up before the light, to see whether that had any validity.” (Wharton

Dep. Trans., ECF No. 53-17, p. 16, PageID.2310.) He then explained that, while

neither the opinion nor this testing were contained anywhere in his written

materials, he had only done his testing the night before the deposition, resulting in

                                         11
a mockup “[o]ver there on the counter.” (Wharton Dep. Trans., ECF No. 53-17, p.

17, PageID.2311.) The mockup was then apparently carried over to the vicinity of

the court reporter and described on the record. (Wharton Dep. Trans., ECF No. 53-

17, pp. 17-18, PageID.2312-2313.) In constructing the mockup, he relied upon

“Mr. Tognetti’s sketch that he provided during his deposition.” (Wharton Dep.

Trans., ECF No. 53-17, p. 19, PageID.2313.) More accurately, the Tognetti

sketch, which is dated May 1, 2019, was provided with his original report, as

previously acknowledged by this Court. (ECF No. 53-14, PageID.2269; ECF No.

82, PageID.4487 (citing PageID.2261–69.) In any case, Wharton acknowledged

that his mockup was based upon “the dimension that Mr. Tognetti had in his

drawings. And then the profile or the top of the mirror is the same he had in his

drawings….” (Wharton Dep. Trans., ECF No. 53-17, p. 20, PageID.2314.) He

later reiterated, “Well, they are based on Mr. Tognetti’s measurements, so I’m

confident that they represent those.” (Wharton Dep. Trans., ECF No. 53-17, p. 25,

PageID.2319.) Accordingly, he believes that the expert opinion he draws from the

mockup, which resulted from his experiment, accurately represents the conditions

in Room 239 when the mirror and the light fixture were installed. (Wharton Dep.

Trans., ECF No. 53-17, p. 25, PageID.2319.) The opinion is: “It’s similar enough

for me to say within a reasonable degree of engineering certainty that Mr. Tognetti

is wrong in saying that screws could not have been installed.” (Wharton Dep.

                                         12
Trans., ECF No. 53-17, p. 21, PageID.2315.) In other words, the model or mockup

demonstrates that “[i]t is possible to put screws in the bottom of the light fixture

with the mirror installed.” (Wharton Dep. Trans., ECF No. 53-17, p. 26,

PageID.2320.) Finally, when asked if he had any other opinions with regard to this

incident, he concluded, “Just that Mr. Tognetti’s whole theory was based on that

observation, his conclusion that the light fixture had to be installed before the

mirror, and that’s speculation on his part. I mean, that’s my opinion.” (Wharton

Dep. Trans., ECF No. 53-17, p. 27, PageID.2321.)

                          c. Failure to inspect

      Although in Wharton’s first report he indicated that it would be necessary to

inspect the bathroom and the mirror, he had not done so before rendering a written

opinion and still had not done so by the time of his deposition. (Wharton Dep.

Trans., ECF No. 53-17, p. 10, PageID.2304.) Notwithstanding Defendant’s

repeated claim that Plaintiffs unfairly prevented Wharton from inspecting the

mirror and the cleats in Connecticut, the Court has previously documented the fact

that its other agents did. Specifically:

             Mr. Burke testified that he inspected a mirror; measured the
      cleats; and measured a mirror in Mr. Sabbagh’s office on February 17,
      2017. ECF No. 70-3, PageID.3961–62. He also took multiple photos
      of Room 239 and its bathroom. See ECF No. 70-4. In his deposition,
      Mr. Burke also indicated that he went into Room 239’s bathroom
      before preparing his report on the cleat system. ECF No. 70-3,
      PageID.3962. Additionally, the Court denotes that Mr. Izzo inspected

                                           13
      Room 239, its light fixture, and wall cleat on February 28, 2017. ECF
      No. 70-5, PageID.4015. Like Mr. Burke, Mr. Izzo also took multiple
      photos of the evidence. See ECF No. 70-6.

(ECF No. 103, PageID.5447-5448.)


      The Court also denoted “that the evidence was moved after the initial

inspections by both Mr. Burke and Mr. Izzo.” (Id., PageID.5448.) And, this Court

has also acknowledged that:

             Plaintiffs’ counsel advised Defendant’s counsel on June 27,
      2019 that the evidence would be available for inspection in
      Connecticut on July 10, 2019. ECF No. 67-2, PageID.3897.
      Defendant’s counsel rejected the proposed date and reiterated that he
      and his client desired to inspect Room 239. Id. at PageID.3896.
      Plaintiffs’ counsel responded to this request an hour later, stating that
      her clients could arrange an inspection of Room 239 once he
      submitted a protocol and proposed dates. Id.”

(ECF No. 103, PageID.5443.)

       Finally, Wharton himself was asked point-blank, “Is there any reason why

you have not gone to Connecticut to inspect the mirror and the cleats?” and

answered “My client’s direction.” (Wharton Dep. Trans., ECF No. 53-17, pp.27-

28, PageID.2322.)1


1
  The motivation for giving such direction to its expert is unclear. It is possible
that Defendant or its insurance carrier did not want to spend the money, rather than
a more nefarious motive like trying to keep the ongoing argument about needing to
have the mirror inspected in the hotel room alive; however, the lack of a record on
this point renders it mere conjecture. It is further noted that in their reply brief
Plaintiffs inaccurately characterize this testimony as also applying to Wharton's
failure to inspect the hotel room, but defense counsel's repeated speaking
                                           14
   III.   Discussion

      Plaintiffs object to the late production of Wharton’s mockup at his

deposition, more than two months after the expert disclosure deadline. Asserting

that the untimely disclosure caused prejudice, they seek to have the mockup, and

Wharton’s corresponding testimony that it would have been possible to hang the

light fixture after the mirror had been installed, excluded from the evidence to be

presented at trial. (ECF No. 53, PageID.2115-2116, 2128-2141.) Additionally,

Plaintiffs request that the Court exclude from evidence the remainder of Wharton’s

opinion and strike him as an expert entirely “because his initial disclosure and

rebuttal report do not satisfy Fed. R. Civ. P. 26(a)(2)(B).” (ECF No. 53,

PageID.2116, ¶ 9) (capitalization in citation corrected.)

      Defendant responds by asserting that Wharton’s mockup and opinion

regarding impossibility should be permitted because they were offered in response

to an opinion by Tognetti disclosed for the first time at his deposition, three days

before Wharton was deposed. Specifically, Defendant repeatedly argues that its

late disclosure was substantially justified because “Tognetti’s claim that the screws



objections attempting to supply his own snarky answer to that specific question
kept the witness from actually answering that query, ostensibly in violation of Fed.
R. Civ. P. 30(c)(2)’s prohibition against argumentative and suggestive objections.
(ECF 57, PageID.2707-2708; ECF 53-17, PageID.2321-2322.) The Court does not
appreciate either side’s efforts with respect to making an accurate record on this
particular question.
                                          15
holding the light fixture to the wall could not be installed after the mirror was

installed” was “new information,” a “new investigation” and a “new opinion” that

was “expressed by Tognetti for the first time at his deposition [, namely,] that it

was impossible to screw the screws into the bottom of the light fixture if the mirror

was in place first.” (ECF No. 54, PageID.2364, 371, 2378-2379; see also ECF No.

54, PageID.2357, 2372-2374.) Further, Defendant asserts that: (1) Wharton could

not have provided his opinion on the sequence of events earlier because he was

denied access to both the mirror and the hotel room; (2) the late disclosure was

harmless in any case; and (3) Wharton should not be excluded as an expert entirely

because a defense expert may rebut the opinion of a plaintiff’s expert, without

necessarily propounding his own original theory.2 (ECF No. 54, PageID.2363-

2365, 2379-2386.)

               A. Legal standards

        As correctly framed by the parties, the two Federal Rules of Civil Procedure

at issue here are Rules 26 and 37. Under Rule 26(a), an expert witness disclosure

must be accompanied by a written report which contains, in pertinent part, “a

complete statement of all opinions the witness will express and the basis and

reasons for them,” and “any exhibits that will be used to summarize or support

them.” Fed. R. Civ. P. 26(a)(2)(B)(i) and (ii). These expert disclosures must be


2
    This third argument was also emphasized by defense counsel at oral argument.
                                         16
made at the times and in the sequence the court orders, but absent a stipulation or

court order, “if the evidence is intended solely to contradict or rebut evidence on

the same subject matter identified by another party under Rule 26(a)(2)(B) or (C),

within 30 days after the other party’s disclosure.” Fed. R. Civ. P. 26(a)(2)(D)(ii).

Further, a party who has made a disclosure under Rule 26(a) must supplement or

correct its disclosure or response. Fed. R. Civ. P. 26(e)(1). “For an expert whose

report must be disclosed under Rule 26(a)(2)(B), the party’s duty to supplement

extends both to information included in the report and to information given during

the expert’s deposition. Any additions or changes to this information must be

disclosed by the time the party’s pretrial disclosures under Rule 26(a)(3) are due.”

Fed. R. Civ. P. 26(e)(2).

      Rule 37(c) describes the sanctions a court may impose for any failure to

disclose or supplement. “If a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at trial,

unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

37(c)(1). In addition to or instead of the above sanction, the court may order the

payment of reasonable expenses caused by the failure, inform the jury of the

party’s failure, and/or impose other appropriate sanctions. Fed. R. Civ. P.

37(c)(1)(A)-(C).

                                          17
      The expert disclosure deadlines established by the default provisions of Rule

26(a)(2)(D) or by the specific schedule implemented in an individual case, as here,

seek to ensure the orderly progression of pretrial discovery and to avoid surprise

and undue prejudice.

      A party may not use a supplemental report to disclose information that
      should have been disclosed in the initial expert report, thereby
      circumventing the requirement for a timely and complete expert
      witness report. Accordingly, a supplemental report that states
      additional opinions or seeks to strengthen or deepen opinions
      expressed in the original report is beyond the scope of proper
      supplementation and subject to exclusion under Rule 37(c).

Moore’s Federal Practice 3d, § 26.131[2]. See also Bean v. Meridian L.L.C. v.

Suzuki Motor Co. (In re C.F. Bean L.L.C.), 841 F.3d 365, 371-72 (5th Cir. 2016)

(disclosures must be “supplemental” and should not add new information or

expand expert analysis and opinions). And Rule 37(c) establishes sanctions for

untimely disclosures in order:

      to provide parties with an incentive to timely disclose all material
      evidence in support of their positions that they intend to use at any
      point during the course of the litigation, thus attacking the temptation
      some parties might feel to try to gain a tactical advantage at trial by
      exposing for the first time at that stage evidence that is favorable to
      their position.

             To trigger this automatic exclusion sanction, a party must seek
      to use at trial or in connection with a motion evidence that it failed to
      disclose.

Moore’s, supra., § 37.60[1] (emphasis added). See also In re Timi Litig. Cases

Consol., 911 F. Supp. 775, 816 (M.D. Pa 1996) (Fed. R. Civ. P. 26(a)(2)(B) is
                                          18
ordinarily violated when a complete statement of expert witness opinions was not

provided); Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir.

1995) (holding that the district court did not abuse its discretion in limiting the

testimony of the plaintiff’s expert witness based on failure to comply with the

discovery order regarding expert disclosures).

      In the instant matter, soon after the first revelation of Wharton’s mockup and

his new opinion regarding the sequence of installation and possibility of the mirror

having been installed first (September 20, 2019), Defendant used that opinion, in

the form of an affidavit, as an exhibit attached to the October 3, 2019 reply brief in

support of its motion for summary judgment. (ECF No. 51-2, PageID.2064-2066.)

And it is clear that Defendant will also seek to introduce the opinion and mockup

at trial. Thus, unless Defendant can show that its violation of Rule 26(a) was either

justified or harmless, the preclusion sanction is automatic and mandatory. Salgado

v. Gen. Motors Corp., 150 F.3d 735, 742 (7th Cir. 1998). “Federal Rule of Civil

Procedure 37(c)(1) requires absolute compliance with Rule 26(a), that is, it

‘mandates that a trial court punish a party for discovery violations in connection

with Rule 26 unless the violation was harmless or is substantially justified.’”

Roberts v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th Cir. 2003) (internal

citations omitted). The Sixth Circuit “agree[s] with the circuits that have put the




                                          19
burden on the potentially sanctioned party to prove harmlessness.” Id. (citing

Salgado, 150 F.3d at 741-42).

      In the case at bar, Defendant asks the Court to follow the Sixth Circuit’s

opinion in Howe v. City of Akron, 801 F.3d 718 (6th Cir. 2015), applying the five

factors for determining substantial justification and harmlessness previously

enunciated by the Fourth Circuit in Russell v. Absolute Collections Servs., Inc., 763

F.3d 385, 396-97 (4th Cir. 2014). In Howe, a case which is distinguishable in that

it involved the failure to make initial disclosures, rather than expert disclosures, the

Court started from the premise that under Rule 37(c)(1), “exclusion of late or

undisclosed evidence is the usual remedy for noncompliance with Rule 26(a) or (e)

. . . .” Howe, 801 F.3d at 747. The Court then considered the situations in which a

trial court might order alternative sanctions “‘instead of’ exclusion of the late or

undisclosed evidence” pursuant to the language of the Rule. Id. After examining

the Advisory Committee Notes to the 1993 Amendments, which provide several

inapplicable examples of situations exempt from the harsher penalties – such as the

failure to disclose witnesses already listed by other parties and mistakes by pro se

litigants – the Court observed that the “Advisory Committee Notes . . . strongly

suggest[] that ‘harmless’ involves an honest mistake on the part of the party

coupled with sufficient knowledge on the part of the other party.” Id.




                                          20
      Thereafter, the Court adopted the five-factor Russell test, which assesses “a

party’s omitted or late disclosure” and determines whether it is substantially

justified or harmless by considering:

      (1) the surprise to the party against whom the evidence would be
      offered; (2) the ability of that party to cure the surprise; (3) the extent
      to which allowing the evidence would disrupt the trial; (4) the
      importance of the evidence; and (5) the nondisclosing party’s
      explanation for its failure to disclose the evidence.

Howe, 801 F.3d at 748 (citing Russell, 763 F.3d at 396-97). That analysis, of

course, rests upon the specific facts of the individual case.

             B. Analysis

      I will separately address the assertions Defendant makes in support of its

argument that Wharton’s mockup and impossibility opinion should not be

excluded from evidence, the five-factor test adopted in Howe, and Plaintiffs’

request that the Court completely strike Wharton as an expert witness.

                    1. Whether the mockup and “impossibility” opinion were
                       given to rebut an opinion first revealed at Tognetti’s
                       deposition

      Defendant asserts that Wharton’s tardy opinion that it was indeed possible

for the mirror to have been properly installed or engaged in advance of the light

fixture should be permitted because it was offered to rebut the opinion Tognetti

revealed for the first time during his September 2019 deposition that the mirror

could not have been installed after the light fixture due to a lack of space for

                                          21
installing the screws necessary to secure the light fixture. According to Defendant,

“[t]his was not in [Tognetti’s] report.” (ECF No. 54, PageID.2371.) However,

Tognetti included this very opinion in his June 2019 report. As previously

acknowledged by this Court, Tognetti’s report “explained that it was ‘physically

impossible’ for the mirror’s cleat system to have been properly installed.” (ECF

No. 82, PageID.4487.) Specifically, the report states:

      The evidence within the provided photographs indicate it was
      physically impossible for the mirror’s cleat system to have been
      properly installed (fully engaged) since: 1) the light fixture was
      installed prior to the mirror being installed based on the presence of
      the screws on the bottom of the light fixture, 2) the mirror fell yet the
      cleats, cleat anchors and subtrates remained intact, and 3) an
      additionally 1/4 inch of clearance, at minimum, would have been
      needed beneath the light fixture screws in order to maneuver the
      mirror cleat over the top of the wall cleat along the length of the light
      fixture.

(ECF No. 53-14, PageID.2261 (emphasis added).) Further, Tognetti’s report

included a hand-drawn diagram (ECF No. 53-14, PageID.2269; ECF No. 82,

PageID.4487) and, as Plaintiffs correctly note in their reply brief:

      [T]his diagram is based on measurements of the as-installed light
      fixture and wall cleat. It depicts that it was not possible for the screws
      in the light fixture to be installed with the mirror on the wall.
      Conversely, it was not possible to interlock the clear hanging system
      with the screws in the bottom of the light fixture. Contrary to
      defendant’s argument[,] Tognetti’s deposition did not reveal any new
      opinions.

(ECF No. 57, PageID.2705.) Notably, the diagram is dated May 1, 2019.



                                          22
      Nevertheless, Defendant insists it was caught by surprise, noting that

“Tognetti also admitted at his deposition that, if the mirror was hung first, this

would be contrary to his conclusion, his opinion would have to be changed, and his

opinion would be much more unlikely.” (ECF No. 54, PageID.2371, citing pp. 67-

68, 108-112 of Tognetti’s Dep. Trans.) But after reviewing this deposition

testimony, the Court is unconvinced by Defendant’s assertion. The testimony in

question reads, in pertinent part, as follows:

      Q. Would you agree with me that if the mirror was installed, say
      installed -- assuming the mirror was installed, say my question
      installed before the light fixture, then that would be contrary to the
      basis of your opinion, wouldn’t it?

      A. Yes, that would be contrary to what I am concluding from the
      physical evidence relative to the sequence of events.

      Q. And if the mirror was installed first, then your opinion would have
      to be changed, wouldn’t it?

      A. Yes, but there would be other physical evidence, which doesn’t
      make any more sense, so that’s a hypothetical that doesn’t make sense
      to me.

      Q. Okay. But just for the sake of my question, assuming the mirror
      was installed first, then your opinion would be wrong.

      A. Which opinion are you referring to?

      Q. Saying that the whole scenario, that how the -- somehow the mirror
      was pinched between the light fixture and the right wall cleat.

      A. It would make that scenario much more unlikely, but I’m hesitant
      to say it’s wrong because you could still hypothetically have someone
      install the mirror improperly so it’s not nested and seated and then
                                          23
      sequentially install the light fixture, somehow getting the screws in,
      and the end result is essentially the same thing that occurred in the
      opposite sequence, a mirror that’s not properly installed.

(Tognetti Dep. Trans., pp. 67-68, ECF No. 54-21, PageID.2638-2639.) Tognetti

simply responded to a hypothetical (with which he disagreed), posed by defense

counsel, but did not reveal a new opinion or substantially alter his original opinion.

This was made clear by his testimony just a few pages later:

      Q. And do you know if that’s enough room for someone to put a
      screw in there?

      A. No, I highly doubt that that’s enough room, for anyone to put a
      screw in let alone tighten a screw.

      Q. So you’re saying it’s impossible or not?

      A. I don’t know a way to do that.

                                       * * *

      Q. Are you saying that a tradesman couldn’t do that?

      A. I don’t believe a tradesman could place this screw that I saw with
      the size head that it had in that dimension, that criteria, install that
      screw. I believe that’s physically impossible.

(Dep. Trans., pp 71-72, ECF No. 54-21, PageID.2639.)

      And it is also clear from the following colloquy that Defendant was well

aware that Tognetti held this opinion from the report itself, which had been

produced three months earlier:

      Q. Your opinion in your report that the reason the mirror fell was
      because it was installed improperly, in your scenario that it’s pinched
                                          24
      between the light fixture and the -- and how the right-sided cleat then
      became deformed serves as the basis for your opinion that that’s how
      it was installed.

      A. I believe the answer is yes, that the mirror fell because it’s
      improperly installed.
                                       * * *

      Q. On the one hand we have ICS who says we installed it and we
      installed the mirror before the light fixture. Okay. We have your
      opinion that, no, that’s not what happened, the light fixture was
      installed first and then the mirror was installed and it was jammed
      between the light fixture and the right-sided deformed cleat.

      A. Correct.

      Q. So your opinion that the mirror was installed improperly is based
      upon your opinion that the mirror was installed improperly based on
      that scenario, correct?

      A. The mirror was installed improperly, that’s correct.

(Tognetti Dep. Trans., pp 108-109, ECF No. 54-2, PageID.2648-2649.) Defendant

seems more impressed by its counsel’s questions than by the actual testimony

given by the witness. To claim that this testimony represents a substantive change

from the opinion given in Tognetti’s May report, or as previously described by this

Court, is at best disingenuous and at worst a gross misstatement of the record.

Thus, it cannot properly provide a basis for permitting new opinions by Wharton.

                    2. Whether Tognetti’s post-report inspection changed
                       Tognetti’s opinion

      Defendant also makes much of the fact that Tognetti flew to Connecticut and

inspected the mirror at the Travelers Lab on July 10, 2019, after his report was
                                          25
issued but prior to his deposition. Defendant represents, without explaining how,

that this inspection resulted in “multiple new opinions not included in the expert

disclosure as part of a strategy by plaintiffs to prejudice defendant.” (ECF No. 54,

PageID.2358, ¶ 6.) But this ignores Tognetti’s testimony regarding his visit to

Connecticut. When asked if “anything that you did in Connecticut or from the

expert reports you reviewed from the defendants” changed his opinions, Tognetti

said, unequivocally, “No.” (Dep. Trans., p. 10, ECF No. 54-21, PageID.2624.)

      Although Tognetti took some notes at his July inspection in Connecticut

(Dep. Trans., p. 34, ECF No. 54-21, PageID.2630.), the record is clear that, as part

of his original report, Tognetti considered the photographs taken by John Burke in

February 2017. And, his original report included a diagram or sketch, and all the

opinions contained in his written disclosures, well before going to Travelers Lab.

When asked again by defense counsel, he confirmed this:

      No, nothing changes anything. The markings that we were talking
      about in the photographs, the dimensional information, the damage to
      the mirror frame, it just verified the information that I had already
      seen in the prior photographs.

(Dep. Trans., p. 35, ECF No. 54-21, PageID.2630.) As Tognetti explained:

      I can confirm that the mirror that I saw in Travelers’ laboratory is, in
      fact, the mirror photographed by John Burke on February 17th, 2017,
      based on the physical evidence of the markings on the mirror, the
      measurements I took of the plumbing protrusions, the alignment of
      that.



                                         26
(Dep. Trans., p. 95, ECF No. 54-21, PageID.2645.) When further pressed, he

made it clear that the mirror he saw in person in Connecticut was the same mirror

depicted in the Burke photographs he relied on in his report:

        Q. Because you say, you mentioned that the mirror you looked at in
        Connecticut is the mirror that Burke photographed on 2-17, but that’s
        not necessarily the mirror that was in the bathroom on 2-16 at 6:00 or
        7:00 a.m., correct?

        A. Well, that’s where I would disagree with that. And the reason is,
        that photographs that are provided around 7:00 a.m. on 2-16-17,
        which are figures one, particularly figure one, shows markings,
        distress on the frame, and you can see that distress, you can see that
        type of distress on Burke’s photographs on 2-17 and then you can
        further see that same distress on July 10th of 2019 when I was at the
        lab.

(Tognetti Dep. Trans., pp. 97-98, ECF No. 54-21, PageID.2646.) In other words,

the trip to Connecticut did not change Tognetti’s opinions; it confirmed them. As

such, it does not excuse Wharton’s belated opinion and mockup. And, as

explained below, Wharton himself could have attended the July inspection at

Traveler’s Lab in Connecticut and sought to confirm the same information first

hand.

                     3. Whether Wharton was prevented from disclosing his
                        mockup and opinion earlier because of being denied
                        access to the mirror and hotel room

        Finally, Defendant claims Wharton’s late opinion and mockup should be

excused because he “has been denied any access to Room 239 with or without the

allegedly-involved mirror,” and because “Plaintiffs have refused to allow the
                                          27
inspection of the mirror in the bathroom of Room 239 or even an inspection of

Room 239 without the allegedly-involved mirror.” (ECF No. 54, PageID.2369-

2370 (emphasis added).) But as Defendant has known since February 27, 2019,

Plaintiffs were not required to produce the mirror for inspection “in the bathroom

of Room 239” because the Court denied that very request. (ECF No. 25.)

Nevertheless, despite my ruling and Judge Drain’s June 26, 2019 affirmance (ECF

No. 41), Defendant has continued to complain about its inability to inspect the

mirror in the bathroom, without availing itself of the opportunity to inspect either

the bathroom or the mirror separately, waiting until 3 ½ months after the close of

discovery to ask the Court for access to the bathroom. (ECF No. 59.) In denying

that motion, I found, inter alia, that “Defendant had multiple opportunities to

conduct the proposed inspection well before expert reports were due or discovery

had closed.” (ECF No. 89, PageID.5195, citing ECF No. 67-2, pageID.3892,

3896.) These opportunities were pointed out in Judge Drain’s recent opinion and

order denying Defendant’s motion to extend discovery, wherein he found that

Defendant was “not diligent over its ten months of discovery.” (ECF No. 103,

PageID.5442-5443, 5450.)3



3
 In fact, the record shows that the real issue was not over whether Defendant
would be permitted to inspect the bathroom, but rather, whether it would be
permitted to undertake destructive testing in the bathroom. (ECF No. 67-2,
PageID.3892-3897.)
                                           28
      Likewise, despite Defendant’s unsupported accusations, it was free to

inspect the mirror and cleat in Connecticut, but failed to do so. Notably, it did not

seek to compel Plaintiffs to make the mirror and cleat available at the Travelers

Lab. It had no reason to do so, because back in February 2019, the Court had

already noted “Plaintiffs thus have agreed to make the mirror and wall cleat

available for inspection, as requested, where they have been stored in the ordinary

course of business since March 2017.” (ECF No. 25, PageID.627; see also ECF

No. 103, PageID.5441-5442.).) Further, at his deposition, Wharton indicated why

he never traveled to Connecticut to inspect the mirror and cleat: “My client’s

direction.” (Dep. Trans., pp. 27-28, ECF No. 53-17, PageID.2322.) Judge Drain

recently took notice of this same admission. (ECF No. 103, PageID.5449.)

      In the end, this issue is a red herring. Neither expert apparently needed to

see the mirror and cleat in person. Tognetti clearly did not, as he issued his report

well in advance of his one and only trip to Connecticut and then testified that it did

not change his conclusions. (Tognetti Dep. Trans., p. 10, ECF No. 54-21,

PageID.2624.) Similarly, Wharton, when he finally got around to fabricating a

mockup and rendering an opinion on available wall spacing and the sequence of

possible events at his deposition in September 2019, did so without undertaking an

inspection of the mirror, the cleat, or the hotel room.




                                          29
                    4. Whether Defendant’s failure to disclose its expert’s
                       opinion in a timely fashion was substantially justified or
                       harmless

      In determining whether, under Rule 37(c)(1), “the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a

trial,” the Court considers whether “the failure was substantially justified or is

harmless.” Fed. R. Civ. P. 37(c)(1). And, as discussed above, Defendant asks the

Court to follow the Sixth Circuit’s opinion in Howe, in which the Sixth Circuit

adopted the following five factors “to assess whether a party’s omitted or late

disclosure is ‘substantially justified’ or ‘harmless’”:

      (1) the surprise to the party against whom the evidence would be
      offered; (2) the ability of that party to cure the surprise; (3) the extent
      to which allowing the evidence would disrupt the trial; (4) the
      importance of the evidence; and (5) the nondisclosing party’s
      explanation for its failure to disclose the evidence.

Howe, 801 F.3d at 747-48. For the foregoing reasons, the Court finds that the

factors weigh in Plaintiffs’ favor, and Defendant’s failure to timely disclose

Wharton’s impossibility opinion and mockup was neither substantially justified nor

harmless.

      First, the record demonstrates that the late disclosure of Wharton’s

impossibility opinion and mockup was a surprise to Plaintiffs. Again, neither

Wharton’s initial May 24, 2019 report, nor his June 25, 2019 rebuttal report,

provided any opinion regarding the possibility of installing the mirror prior to the

                                          30
light fixture. (ECF No. 53-16.) In fact, Wharton opined in both that reconstruction

of the accident and the ability to examine the mirror and inspect the hotel room

would be needed to determine causation and responsibility. (ECF No. 53-16,

PageID.2276, 2286.) And when Wharton revealed the new opinion and mockup

for the first time at his September 20, 2019 deposition (Wharton Dep. Trans., pp.

16-27, ECF No. 53-17, PageID.2310-2321), Plaintiffs’ counsel was clearly

surprised. As she explained at the motion hearing, she was caught off guard at

Wharton’s deposition by the new opinion and mockup. And the deposition

transcript confirms her statements, revealing that after she was told that Wharton’s

mockup was “over there on the counter[,]” Plaintiffs’ counsel stated, “I’ve never

heard of this before, so let’s bring it in.” She then thought aloud, “I guess I’m

going to take some photographs of what this thing is.” (Wharton Dep. Trans., pp.

17-18, ECF No. 54-22, PageID.2657.) The Court has no reason to doubt the

authenticity of this seemingly spontaneous reaction, and Defendant offers none.

Additionally, Plaintiffs’ counsel further explained at oral argument that if she had

known about and been able to see or examine Wharton’s mockup before the

deposition, and had been made aware of the conclusions he drew from it, she could

have run all of this by her own expert, Tognetti, beforehand, been apprised of any

weaknesses or inaccuracies in Wharton’s work, and been properly prepared to

cross-examine. Instead, she was caught flat-footed and, therefore, prejudiced. The

                                          31
avoidance of this type of sandbagging is one of the very purposes of the expert

disclosure rule.

      The second factor – the ability of the party to cure the surprise – also favors

Plaintiffs. It is true that, if the Court denies Plaintiffs’ current motion and refuses

to exclude Wharton’s new opinion and mockup, Plaintiff’s counsel would be able

to prepare for and conduct cross-examination regarding both at trial. But the Court

does not consider that an appropriate remedy. Instead, to adequately cure the

surprise, Plaintiffs would have to be given the opportunity to re-depose Wharton

regarding the mockup and his new opinion, after conferring with their own expert,

Tognetti. This solution would, however, require the Court to re-open discovery,

which closed on August 2, 2019, to schedule an additional deposition and to give

Tognetti sufficient time to alter his own expert report and provide a rebuttal, if

necessary. And considering that Defendant’s expert had every opportunity to

inspect the room and mirror prior to rendering his reports (and certainly before the

close of discovery) and, therefore, create the mockup and render his opinion

regarding impossibility, the Court is not inclined to grant any extensions.

Moreover, such relief would contradict Judge Drain’s most recent opinion and

order denying Defendant’s motion to extend discovery, which, in several places,

notes how further discovery would “not only prejudice Plaintiffs but would also




                                           32
disrupt the parties’ commitment to good faith settlement discussions” at this

advanced stage of the litigation. (ECF No. 103, PageID.5451.)

       Next, the Court considers the extent to which allowing the evidence would

disrupt trial. Although less so than the other factors, this too favors Plaintiffs. Re-

opening discovery to cure any surprise could delay trial, currently set for May 19,

2020. (ECF No. 96.)

       Fourth, the concept of impossibility is only quasi-important to this case. In

their complaint, Plaintiffs claim contractual indemnity and negligence. (ECF No.

1, PageID.4-10.) With regard to negligence specifically, Plaintiffs allege, in part,

that Defendant failed to properly install the subject mirror in accordance with

applicable codes and regulations, failed to allow adequate clearance between the

light fixtures and mirror to ensure the mirror was properly seated on the wall, and

used damaged cleats to install the mirror, causing real and personal property

damage. (ECF No. 1, PageID.4-7.) And both Tognetti and Wharton were retained

to determine the cause of the water damage to the hotel. (Tognetti Report, ECF

No. 53-14, PageID.2257; Wharton’s Report and Rebuttal Report, ECF No. 53-16,

PageID.2273, 2283.) Accordingly, impossibility ̶ with respect to the sequence of

what got hung first ̶ is only tangentially important in relation to the most material

issues of causation: clearance and proper hanging of the mirror. Factor four favors

Plaintiffs.

                                          33
       Fifth, Defendant’s proffered explanations, as described in detail above, fail

to convince the Court that the late disclosure of Wharton’s impossibility opinion

was substantially justified or harmless. None of the multiple excuses Defendant

gives for the late opinion and experimental mockup provided by its expert for the

first time in his deposition, three months after his written report, are borne out by

this record. Wharton had ample opportunity to inspect the mirror, cleat and hotel

room, but for reasons known only to Defendant, was never given the green light to

do so. Instead, Defendant repeatedly pushed to have the mirror returned to the

hotel room – risking damage along the way – notwithstanding the Court’s prior

denial of that request, and inexplicably waited several months after the close of

discovery to seek the Court’s assistance in obtaining an inspection of the hotel

room, despite Plaintiffs’ demonstrable willingness to allow access, sans destructive

testing. (ECF No. 67-2, PageID.3892-3897.) More importantly, Wharton was well

aware of Tognetti’s conclusions, as both experts issued their initial reports in late

May of last year, and Wharton issued his rebuttal report at the end of June. Thus,

there was no plausible reason for him to delay his revelation of a mockup or to

withhold his opinion on the possibility of the mirror having been installed before

the light fixture.

       Furthermore, the delay was not harmless as a matter of law. As this Court

noted in Russel v. Bronson Heating & Cooling, 345 F. Supp. 2d 761, 778 (E.D.

                                          34
Mich. 2004), “[t]he Advisory Committee Notes to the 1993 Amendments

(including Rule 37(c)(1)) strongly suggests that ‘harmless’ involves an honest

mistake on the part of a party coupled with sufficient knowledge on the other

party.” See also Howe, 801 F.3d at 747 (emphasis added). Wharton’s delayed

disclosures involve no honest mistakes; in fact, they involve no mistakes at all.

Nor did Plaintiffs have sufficient knowledge of what was coming beforehand. The

party seeking to justify an exception to the exclusionary sanction has the burden to

prove harmlessness. Roberts, 325 F.3d at 782. Defendant has failed to meet this

burden.

                    5. Whether Wharton should be stricken as an expert witness

      Finally, Plaintiffs make a perfunctory argument at the end of their brief in

support of the motion to exclude Wharton’s untimely opinion (ECF No. 53),

seemingly as an afterthought, that Wharton should be excluded as an expert

witness entirely because: (1) his initial and rebuttal reports fail to satisfy the

requirements of Fed. R. Civ. P. 26(a)(2)(B); and (2) his “non-opinions” fail to

satisfy Federal Rule of Evidence 702. (ECF No. 53, PageID.2141-2143.) With

regard to Fed. R. Civ. P. 26(a)(2)(B) specifically, Plaintiffs assert that Wharton

admitted in his expert disclosures and deposition that he had too little information

to reach an opinion regarding causation, and that “[e]xpert reports must indicate

how and why an expert reached a particular opinion,” and “[a] mere recitation of

                                           35
an expert’s conclusory opinions will not satisfy Fed. R. Civ. P. 26(a)(2)(B).” (ECF

No. 53, PageID.2141-2142.) And, pursuant to FRE 702, Plaintiffs contend that

Wharton’s “non-opinions” fail to satisfy FRE 702 because an expert’s opinion

must set forth facts and reasoning arising from a logical foundation, and “no jury

would be helped by Wharton’s testimony that he did not have sufficient

information to render any opinions.” (ECF No. 53, PageID.2141-2142.)

      Defendant’s response is equally perfunctory. Defendant contends that

Wharton’s opinions and testimony are admissible because they serve the purpose

of rebutting Tognetti’s alleged speculation regarding what occurred. (ECF No. 54,

PageID.2385-2386.) Further, Defendant argues that Wharton satisfies the

requirements of FRE 702 because he based his opinions on testimony and direct

experimentation using Tognetti’s data, and because his conclusion that Tognetti’s

opinions are not based on a reasonable degree of scientific certainty will help the

jury to understand the lack of support for Tognetti’s speculation regarding

causation. (ECF No. 54, PageID.2385-2386.) In other words, Wharton is merely a

rebuttal witness.

      Plaintiffs seem to conflate Fed. R. Civ. P. 26(a)(2)(B) and FRE 702, but one

governs expert witness’ written reports, while the other involves the testimony of

experts. I will address the arguments with regard to Rule 26 first.

                           a. Rule 26

                                         36
      Rule 26(a)(2)(B) provides that an expert report must contain, in pertinent

part, a complete statement of all opinions the witness will express and the basis for

them, and the facts or data considered by the witness in forming them. Fed. R.

Civ. P. 26(a)(2)(B)(i) and (ii). In support of its argument that Wharton’s reports

contained no opinions and, therefore, failed to satisfy Fed. R. Civ. P. 26(a)(2)(B),

Plaintiffs cite R.C. Olmstead, Inc. v. CU Interface, LLC, 606 F.3d 262 (6th Cir.

2010). (ECF No. 53, PageID.2141-2142.) There, the Court reasoned that to satisfy

Rule 26(a)(2)(B), “[e]xpert reports must include ‘how’ and ‘why’ the expert

reached a particular result, not merely the expert’s conclusory opinions.” R.C.

Olmstead, Inc., 606 F.3d at 271 (quotation marks and citation omitted).

      Contrary to Plaintiffs’ argument, Wharton did express opinions in his reports

– most importantly that examination of the subject mirror, cleats, and room would

be required to adequately opine on causation and check Tognetti’s hypothesis.

And the Court is unpersuaded by Plaintiffs’ cursory arguments that Wharton failed

to provide adequate support or explanation for the above opinion. Although, as

stated above, Wharton was given every opportunity to inspect the mirror and room

separately, and Tognetti did inspect both the mirror and room separately (Tognetti

Dep. Trans., ECF No. 54-21, pp. 10, 58, PageID.2624, 2636.), a fact which alone

may have rendered Wharton’s opinion moot, Wharton emphasized in his rebuttal

report that:

                                         37
      Forensic reconstruction of this accident and determination of
      causation and responsibility still requires that the mirror and cleats
      stored at the Travelers Lab be returned to Room 239 and that the
      specific spatial relationships of the light fixture, the mirror and the
      cleats be carefully examined and measured. There is no evidence in
      the material reviewed to date that such an examination has been
      performed by anyone.

(ECF No. 54-20, PageID.2612.) He also further explained that reasoning, stating:

      Mr. Tognetti did not describe how the overlap between the ends of the
      cleats would have been overcome to install the mirror. Mr. Tognetti’s
      hypothesis is based on his assumption that the light fixture was
      installed before the mirror, which is contradicted by the testimony of
      Mr. Wilson, who installed the mirror.

      The caption to Photo 4 from the EFI Global (Izzo) report stated that
      the cleat attached to the mirror had no evidence of damage or distress.
      No such damage was evident in Figure 1 above. This observation
      needs to be checked in order to support or disprove Mr. Tognetti’s
      hypothesis of the mechanism of the mirror falling on the piping.
      Because the cleats are made of the same material, some corresponding
      evidence of damage on the lower edge of the mirror cleat would be
      expected in order to cause the noted damage on the top of the wall
      cleat. The absence of such damage would suggest that the mirror
      cleat currently in the Travelers Lab did not fall from the wall cleat.

(ECF No. 54-20, PageID.2612.)

      The above opinion, along with the others listed by Wharton in his reports,

may not provide an explanation as to causation, but the language of Rule

26(a)(2)(B) does not contain such a requirement, and Plaintiffs provide no case law

to the contrary. Moreover, as Defendant points out in its response to Plaintiffs’

arguments (ECF No. 54, PageID.2385), the burden rests with Plaintiffs to prove

their negligence claim. Billops v. Target Corp., No. 12-15395, 2014 WL 806850,
                                         38
at *2 (E.D. Mich. Feb. 28, 2014) (“A plaintiff alleging negligence has ‘the burden

of producing evidence sufficient to make out a prima facie case.’”) (citation

omitted). While Wharton may not have an opinion as to causation, he is not

required to; however, he does have an opinion as to the inadequacies of Tognetti’s

method.

                           b. FRE 702

      Additionally, under FRE 702, an expert need not exclusively testify

regarding his or her opinion. FRE 702 provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

      (a) the expert’s scientific, technical, or other specialized knowledge
          will help the trier of fact to understand the evidence or to
          determine a fact in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods;
          and

      (d) the expert has reliably applied the principles and methods to the
          facts of the case.

FRE 702 (emphasis added). As stated in Jesa Enterprises Ltd. V. Thermoflex

Corp., 268 F. Supp. 3d 968, 973-74 (E.D. Mich. 2017), a case cited by Plaintiffs in

support of their arguments, “Rule 702 allows an expert to ‘testify in the form of an

opinion or otherwise’ (emphasis added), which means that the expert may share his

                                         39
or her special knowledge with the jury in areas that might extend beyond the

information known to the average juror[,]” and “[w]hen an expert’s testimony does

not take the form of an opinion, but rather focuses on ‘educat[ing] the factfinder on

general principles,’ application of the foundational elements of Rule 702 takes on a

different cast.” Plaintiffs fail to address this principle. Further, Plaintiffs’

assertion, with no meaningful explanation whatsoever, that “no jury would be

helped by Wharton’s testimony that he did not have sufficient information to

render any opinions” (ECF No. 53, PageID.2142) is cursory at best. The Court

sees no reason to make the argument, or provide any detailed analysis, for them.

Plaintiffs do not make a developed challenge to Wharton’s “knowledge, skill,

experience or training,” and he does appear to possess specialized knowledge “in

areas that might extend beyond the information known to the average juror.”

      Accordingly, the Court will not entirely exclude Wharton’s report and

rebuttal report, and will allow his testimony at trial, subject of course to Plaintiffs’

cross-examination. He may testify as to his criticisms of Tognetti’s methods,

opine that causation cannot be determined or is “premature[,]” if he still believes

that to be true, and explain what is or would be required in order to determine

causation. (See ECF No. 53-16, PageID.2276.) However, he may not testify

regarding his untimely opinion regarding possibility/impossibility or the sequence

of the mirror and light fixture installation, give his own opinion as to causation, or

                                           40
present or discuss his mockup or a “re-creation[,]” as described in extensive detail

above. He is also precluded from rendering his proposed opinions that: (1)

“information provided to date has provided conflicting information about the

condition of the bathroom and especially the mirror when the water leak was

discovered[;]” (2) “[t]here is still no explanation for the sudden appearance of

furniture in Room 239 on the morning when the piping leak was discovered[;]” (3)

“[t]here is still no explanation for the vanity seen outside Room 239 on the

morning when the piping leak was discovered ” or from suggesting, as he vaguely

does in his “summary of opinions,” that he may, at some future date, review

“witness testimony and examin[e]… the mirror” and then “resolve the conflicting

information.” (ECF No. 53-16, PageID.2276; ECF No. 54-20, PageID.2613; ECF

No. 53-17, PageID.2303.) These “opinions,” if they merit that description, are

purely argumentative, seek to weigh facts for the jury and invade its province,

require no specialized scientific, educational or experiential knowledge under FRE

702, and are not rendered as a lay witness based on “the witness’s perception.”

FRE 701(a); see 1972 Advisory Committee Notes (“Limitation (a) is the familiar

requirement of first-hand knowledge or observation.”).

   IT IS SO ORDERED.

Dated: March 30, 2020                  ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE

                                         41
